DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 11/4/2021 is acknowledged.
Claim 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliner et al. (US20160372252, hereafter Gliner).
Regarding claim 1, Gliner discloses in Figures 1-2 a probe apparatus (Gliner, apparatus inserted into patient including guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22"), comprising:
a shaft having a distal end (Gliner, Figure 1; showing a distal end of the guidewire shaft inserted into the sinus of the subject) (Gliner, Para 34; "Subsequently to positioning the guidewire within the nasal cavity and/or sinus 34 of the subject, the physician may use guidewire 26 to perform the sinuplasty procedure");
a tube (Gliner, tube 42) containing separate powder granules of a ferrite (ferrite power 44), the tube being fixed to the distal end of the shaft (Gliner, Para 44; "a tracking sensor 28 at the distal portion of guidewire 26") (Gliner, Para 47; "Sensor 28 comprises a ferrite core 48, comprising a tube 42 (such as a polyamide tube) containing a ferrite powder 44") (Figure 2, showing this arrangement);
a coil disposed around the tube (Gliner, Para 49; "Sensor 28 further comprises a coil 46 wound around tube 42."); and
electrical wires (Gliner, Para 46; "signal 36 is transferred via a wired connection through the guidewire to the proximal end of the guidewire, and subsequently, to processor 38") connected to the coil so as to read out a signal (Gliner, signal 36) generated across the coil due to an externally-applied magnetic field (Gliner, Para 44; "In response to the magnetic field, a tracking sensor 28 at the distal portion of guidewire 26 generates an electrical signal 36, which is received by a processor 38").

Regarding claim 8, Gliner discloses all of the limitations of claim 1 as discussed above.
Gliner further discloses wherein the tube is formed from plastic (Gliner, Para 47; “a tube 42 (such as a polyamide tube)”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner and Kimura et al. (US20170360283, hereafter Kimura). 
Regarding claim 2, Gliner discloses all of the limitations of claim 1 as discussed above.
Gliner does not clearly and explicitly disclose wherein the tube has an inner diameter of less than 150 microns.
In an analogous magnetically activated surgical device field of endeavor Kimura discloses wherein a ferrite body (Kimura, Para 177; “it is preferable that the magnetic body 30 a be a member that is shaped into a cylindrical form and made of a ferromagnetic material such as ferrite”) has an diameter of less than 150 microns (Kimura, Para 200; “It is preferable that the magnetic body 30 d be a cylindrical magnetic body of 0.1 to 0.5 mm in thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the tube has an inner diameter of less than 150 microns in order to tailor the received power as needed as taught by Kimura (Kimura, Para 177).
Gliner as modified by Kliner above is interpreted as disclosing wherein the tube has an inner diameter of less than 150 microns because Kliner modifies Gliner to have a ferrite tube as small as 100 microns in diameter and the tube of Gliner holds the ferrite particles, so the diameter of the ferrite material in Gliner is represented by the inner diameter of the tube.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Sela et al. (US20120172842, hereafter Sela), Lippert et al. (US20180015261, hereafter Lippert), and Taber (US20090005757).
Regarding claim 3, Gliner discloses all of the limitations of claim 1 as discussed above.
Gliner further discloses a guidewire (Gliner, guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22, through a nostril of the subject").
Gliner does not disclose wherein the guidewire comprises a solid rod core wire comprising a distal end and a surface channel for accepting the electrical wires therein; a shapeable elongated member, connected to the distal end of the core wire, and configured to retain a shape after being deformed; and a resilient elongated member disposed around the shapeable elongated member, wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member.
In an analogous inserted medical field of endeavor Sela discloses a guidewire (Sela, Para 24; "FIG. 1 is a diagrammatic view of a system 10 in which a position sensing elongate medical device such as a guidewire or catheter may be used") including:
a distal end and a surface channel for accepting electrical wires (Sela wire groove 62) (Sela, Figures 13-14) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the guidewire comprises a distal end and a surface channel for accepting the electrical wires therein in order to reduce the size of the guidewire, allowing for easier navigation within the patient as well as reducing the stress induced on the electrical wiring in the medical device as taught by Sela (Sela, Para 4-6).
In an analogous guidewire field of endeavor Lippert discloses a shapeable elongated member (Lippert, coil 114), connected to the distal end of a core wire (Lippert, Para 30; “A coil 114 is positioned upon at least a portion of the distal section 112 of the core 102”), and configured to retain a shape after being deformed (Lippert, Para 30; "The coil 114 is preferably formed from one or more radiopaque materials, such as platinum group, gold, silver, palladium, iridium, osmium, tantalum, tungsten, bismuth, dysprosium, gadolinium, and the like. Additionally, or alternatively, the coil 114 may be at least partially formed from a stainless steel or other material capable of effectively holding shaped after being bent or otherwise manipulated by a user"); and
a resilient elongated member (Lippert, tube 104) disposed around the shapeable elongated member (Lippert, Para 33; "The coil 114 may beneficially function to pack the space between the core 102 and the tube 104 ").
(Lippert, Para 22-24).
Gliner as modified by Sela and Lippert above is interpreted as disclosing wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member because in Gliner the tube is on the tip of the guidewire and in Lippert the coil and the resilient elongated member extends from the proximal end but not all the way to the tip (Lippert, Para 30; "For example, the coil 114 may extend from [...] the proximal end a distance within a range defined by any two of the foregoing values") (See Lippert, Figure 2).
In an analogous guidewire field of endeavor Taber discloses wherein a guidewire comprises a solid rod core wire (Taber, Para 63; “The solid core guidewire and/or flexible device 67 may be a solid structure with no internal lumens and may preferably be made of plastic or similar materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela and Lippert above wherein the guidewire comprises a solid rod core wire in order to allow for efficient passing of a guidewire into a patient as taught by Taber (Taber, Para 9).


Regarding claim 6, Gliner as modified by Sela, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner does not disclose wherein the resilient elongated member comprises an outside surface including a plurality of cut grooves disposed around the outside surface.
However, Lippert further discloses wherein a resilient elongated member comprises an outside surface including a plurality of cut grooves disposed around the outside surface (Lippert, Para 8; “The tube structure includes a plurality of bypass cuts formed tangentially within the tube structure to increase the flexibility of the tube structure and to reduce the tendency of resilient forces from the tube structure to disrupt a shaped distal tip of the guidewire device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela, Lippert, and Taber above wherein the resilient elongated member comprises an outside surface including a plurality of cut grooves disposed around the outside surface in order to increase the flexibility of the device which allows for easier navigation as taught by Lipper (Lippert, Para 8).

Regarding claim 7, Gliner as modified by Sela, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner does not disclose wherein the guidewire comprises a shrink sleeve disposed over the core wire retaining the electrical wires in the surface channel.
However, Sela further discloses wherein a guidewire comprises a shrink sleeve disposed over a core wire retaining electrical wires in a surface channel (Sela, Para 56; “Sensor 24 1 and one or more wires 50 may then be fixed in place by applying, for example, but without limitation, adhesive, silicone coating, a heat shrink layer, or another appropriate fixation means.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela, Lippert, and Taber above wherein the guidewire comprises a shrink sleeve disposed over the core wire retaining the electrical wires in the surface channel in order to hold the wiring in place, increasing device reliability as taught by Sela (Sela, Para 56).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Sela, Lippert, and Taber as applied to claim 3 above, and in further view of Sharma et al. (US20160095733, hereafter Sharma).
Regarding claim 4, Gliner as modified by Sela, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.

In an analogous insertable surgical device field of endeavor Sharma discloses wherein a wire spirals from a distal end of the wire (Sharma, Para 354; “the sleeve includes more than one spiral metal wire to provide greater support while still preventing permanent kinking”) (Sharma, Figure 5c and para 384).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela, Lippert, and Taber above wherein the surface channel spirals around the core wire away from the distal end of the core wire in order to prevent kinking as taught by Sharma (Sharma, Para 354).
Gliner as modified by Sela, Lippert, Taber, and Sharma above is interpreted as disclosing wherein the surface channel spirals around the core wire away from the distal end of the core wire because in Sharma modifies Gliner to have wires spiral from the distal end to prevent kinking and Gliner was previously modified by Sela to have channels for the wires to fit into, therefore the channels would have to spiral as well in order to fit the spiraling wires.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner, Sela, Lippert, and Taber as applied to claim 3 above, and in further view of Lenker et al. (US20150359549, hereafter Lenker).
Regarding claim 5, Gliner as modified by Sela, Lippert, and Taber above discloses all of the limitations of claim 3 as discussed above.
Gliner as modified by Sela, Lippert, and Taber above does not disclose wherein the shapeable elongated member includes a flat wire helical spring.
In an analogous insertable surgical device field of endeavor Lenker discloses wherein a shapeable elongated member (Lenkar, Para 145-167; “the movable support 50 is in the form of an axially movable coil 52 […] The use of an axially movable coil 52 is believed to enable both radial enlargement of the distal aspiration lumen 38, as well as placement of a large ID aspiration lumen in small vessels, even around corners in the vasculature”) includes a flat wire helical spring (Lenkar, Para 52; “coil spring 52 is wound from a flat wire made from stainless steel and having cross-sectional dimensions of about 0.002 by about 0.006 inches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela, Lippert, and Taber above wherein the shapeable elongated member includes a flat wire helical spring in order to allow distal advancement within the catheter, while retaining lateral flexibility as taught by Lenker (Lenker, Para 166).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner and Minar et al. (US20060271135, hereafter Minar).
Regarding claim 9, Gliner discloses all of the limitations of claim 8 as discussed above.

In an analogous insertable medical device field of endeavor Minar discloses wherein a plastic coating of a medical device includes polyimide (Minar, Para 6; “the present invention is a medical device, whether for chronic or acute applications, having a chemically stable, dielectrically advantageous, aromatic polyimide coating thereon. Medical devices upon which the aromatic polyimide of this invention may be coated include without limitations, [...] acutely used devices such as guide wires”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the plastic includes polyimide in order to minimize size while maintaining proper insulation and integrity as taught by Minar '135 (Minar '135, Para 3-4).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gliner et al. (US20160372252, hereafter Gliner) and Akbarian et al. (US20190175282, hereafter Akbarian).
Regarding claim 10, Gliner discloses in Figures 1-2 a tracking system (Gliner, Para 1; “Embodiments of the present invention relate to a tracking sensor”), comprising:
a probe apparatus configured to be inserted into a body part of a living subject (Gliner, apparatus inserted into patient including guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22"), and comprising:
(Gliner, Figure 1; showing a distal end of the guidew8re shaft inserted into the sinus of the subject) (Gliner, Para 34; "Subsequently to positioning the guidewire within the nasal cavity and/or sinus 34 of the subject, the physician may use guidewire 26 to perform the sinuplasty procedure");
a tube (Gliner, tube 42) containing separate powder granules of a ferrite (ferrite power 44), the tube being fixed to the distal end of the shaft (Gliner, Para 44; "a tracking sensor 28 at the distal portion of guidewire 26") (Gliner, Para 47; "Sensor 28 comprises a ferrite core 48, comprising a tube 42 (such as a polyamide tube) containing a ferrite powder 44") (Gliner, Figure 2; showing this arrangement);
a coil disposed around the tube (Gliner, Para 49; "Sensor 28 further comprises a coil 46 wound around tube 42."); and
electrical wires (Gliner, Para 46; "signal 36 is transferred via a wired connection through the guidewire to the proximal end of the guidewire, and subsequently, to processor 38") connected to the coil so as to read out a signal (Gliner, signal 36) generated across the coil due to an externally-applied magnetic field (Gliner, Para 44; "In response to the magnetic field, a tracking sensor 28 at the distal portion of guidewire 26 generates an electrical signal 36, which is received by a processor 38"),
a location pad having at least one magnetic field radiator configured to transmit magnetic fields into a region where the body part is located (Gliner, Para 44-45; "A generator 39, which is connected to clamp 30, drives coils 32 to generate a magnetic field […] Since the position of the clamp is fixed with respect to the subject's head, the magnetic field generated by the coils may be used to track the guidewire, even if the subject moves his head during the procedure"); and
processing circuitry coupled to the electrical wires, and configured to: receive the signal from the coil; and compute a position and orientation of the distal end responsively to the received signal (Gliner, Para 44; "response to the magnetic field, a tracking sensor 28 at the distal portion of guidewire 26 generates an electrical signal 36, which is received by a processor 38. Since signal 36 is indicative of both the position and orientation of sensor 28, processor 38 may track, i.e., ascertain the position and/or orientation of, the guidewire").
Gliner does not disclose wherein the magnetic field transmitted is an alternating magnetic field.
In an analogous tracked surgical device field of endeavor Akbarian discloses wherein an alternating magnetic field is transmitted to a surgical instrument in order to induce a signal to allow for tracking of the surgical device (Akbarian, Para 43-44; "Field generators (102) of IGS navigation system (100) are operable to transmit alternating magnetic fields of different frequencies into a region in proximity to frame (104), and thereby generate an electromagnetic field in the region. [...] Field generators (102) enable tracking of the position of navigation sensor (not shown), and thus, distal end of shaft assembly (16) with navigation sensor (not shown) therein, is tracked while moving through the electromagnetic field generated by field generators (102). In particular, as described in greater detail below, electromagnetic navigation sensor (not shown) of shaft assembly (16) is configured to interact with the electromagnetic field and generate an electric signal in response to movement of sensor (not shown) through the electromagnetic field.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the magnetic field transmitted is an alternating magnetic field in order to provide accurate real-time positioning of the surgical device as taught by Akbarian (Akbarian, Para 40).

Regarding claim 13, Gliner as modified by Akbarian above discloses all of the limitations of claim 10 as discussed above.
Gliner as modified by Akbarian above further discloses wherein the tube is formed from plastic (Gliner, Para 47; “a tube 42 (such as a polyamide tube)”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner and Akbarian as applied to claim 10 above, and in further view of Kimura et al. (US20170360283, hereafter Kimura).
Regarding claim 11, Gliner discloses all of the limitations of claim 10 as discussed above.
Gliner does not clearly and explicitly disclose wherein the tube has an inner diameter of less than 150 microns.
In an analogous magnetically activated surgical device field of endeavor Kimura discloses wherein a ferrite body (Kimura, Para 177; “it is preferable that the magnetic body 30 a be a member that is shaped into a cylindrical form and made of a ferromagnetic material such as ferrite”) has an diameter of less than 150 (Kimura, Para 200; “It is preferable that the magnetic body 30 d be a cylindrical magnetic body of 0.1 to 0.5 mm in thickness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the tube has an inner diameter of less than 150 microns in order to tailor the received power as needed as taught by Kimura (Kimura, Para 177).
Gliner as modified by Akbarian and Kliner above is interpreted as disclosing wherein the tube has an inner diameter of less than 150 microns because Kliner modifies Gliner to have a ferrite tube as small as 100 microns in diameter and the tube of Gliner holds the ferrite particles, so the diameter of the ferrite material in Gliner is represented by the inner diameter of the tube.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner and Akbarian as applied to claim 10 above, and in further view of Sela et al. (US20120172842, hereafter Sela), Lippert et al. (US20180015261, hereafter Lippert), and Taber (US20090005757).
Regarding claim 12, Gliner discloses all of the limitations of claim 10 as discussed above.
Gliner further discloses a guidewire (Gliner, guidewire 26) (Gliner, Para 43; "FIG. 1 shows an operating physician 24 inserting a guidewire 26 into subject 22, through a nostril of the subject").
Gliner does not disclose wherein the guidewire comprises a solid rod core wire comprising a distal end and a surface channel for accepting the electrical wires therein; 
In an analogous inserted medical field of endeavor Sela discloses a guidewire (Sela, Para 24; "FIG. 1 is a diagrammatic view of a system 10 in which a position sensing elongate medical device such as a guidewire or catheter may be used") including:
a distal end and a surface channel for accepting electrical wires (Sela wire groove 62) (Sela, Figures 13-14) therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the guidewire comprises a distal end and a surface channel for accepting the electrical wires therein in order to reduce the size of the guidewire, allowing for easier navigation within the patient as well as reducing the stress induced on the electrical wiring in the medical device as taught by Sela (Sela, Para 4-6).
In an analogous guidewire field of endeavor Lippert discloses a shapeable elongated member (Lippert, coil 114), connected to the distal end of a core wire (Lippert, Para 30; “A coil 114 is positioned upon at least a portion of the distal section 112 of the core 102”), and configured to retain a shape after being deformed (Lippert, Para 30; "The coil 114 is preferably formed from one or more radiopaque materials, such as platinum group, gold, silver, palladium, iridium, osmium, tantalum, tungsten, bismuth, dysprosium, gadolinium, and the like. Additionally, or alternatively, the coil 114 may be at least partially formed from a stainless steel or other material capable of effectively holding shaped after being bent or otherwise manipulated by a user"); and
a resilient elongated member (Lippert, tube 104) disposed around the shapeable elongated member (Lippert, Para 33; "The coil 114 may beneficially function to pack the space between the core 102 and the tube 104 ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela above to include a shapeable elongated member, connected to the distal end of the core wire, and configured to retain a shape after being deformed; and a resilient elongated member disposed around the shapeable elongated member in order to make intravascular navigation simpler and in order to balance the relationship between guidewire torquability and the ability to form and maintain a shaped tip as taught by Lippert (Lippert, Para 22-24).
Gliner as modified by Sela and Lippert above is interpreted as disclosing wherein the tube is disposed distally to the resilient elongated member and the shapeable elongated member because in Gliner the tube is on the tip of the guidewire and in Lippert the coil and the resilient elongated member extends from the proximal end but not all the way to the tip (Lippert, Para 30; "For example, the coil 114 may extend from [...] the proximal end a distance within a range defined by any two of the foregoing values") (See Lippert, Figure 2).
In an analogous guidewire field of endeavor Taber discloses wherein a guidewire comprises a solid rod core wire (Taber, Para 63; “The solid core guidewire and/or flexible device 67 may be a solid structure with no internal lumens and may preferably be made of plastic or similar materials”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner as modified by Sela and Lippert above wherein the guidewire comprises a solid rod core wire in order to allow for efficient passing of a guidewire into a patient as taught by Taber (Taber, Para 9).
The use of the techniques of solid rode core guidewire taught by Taber in the invention of a trackable guidewire would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of having a functioning guidewire; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gliner and Akbarian as applied to claim 13 above, and in further view of Minar et al. (US20060271135, hereafter Minar).
Regarding claim 14, Gliner discloses all of the limitations of claim 13 as discussed above.
Gliner does not disclose wherein the plastic includes polyimide.
In an analogous insertable medical device field of endeavor Minar discloses wherein a plastic coating of a medical device includes polyimide (Minar, Para 6; “the present invention is a medical device, whether for chronic or acute applications, having a chemically stable, dielectrically advantageous, aromatic polyimide coating thereon. Medical devices upon which the aromatic polyimide of this invention may be coated include without limitations, [...] acutely used devices such as guide wires”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gliner wherein the plastic includes polyimide in order to minimize size while maintaining proper insulation and integrity as taught by Minar '135 (Minar '135, Para 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.D.L./Examiner, Art Unit 3793                                  


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793